SOMERYILLE, J.
The evidence shows that the defendant was a tenant in common of the outstanding corn crop, a portion of which he is charged with stealing. Upon the authority of Holcombe v. The State, ante 218, and of Collier & Son v. Faulke & Martin, ante 58, construing sections 3474 and 3475 -of the present Code, the judgment of the Circuit Court must be reversed. And in as much as the facts disclosed fail to show that the defendant is guilty of any crime, either statutory or known to the common law, the cause will not be remanded, but an order will be entered here discharging him from further legal custody.
Under the provisions of section 4355 of the Code, an indictment lies against one tenant in common of personal property for a fraudulent conversion of his co-tenant’s undivided interest. A growing crop of corn, however, is not personal property, and hence the section in question has no application to the facts of this case. — Harris v. The State, 60 Ala. 50.